Citation Nr: 1729393	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2014, the Board remanded the claim to the RO for additional development.  The case has now been returned to the Board for further appellate review.

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The evidence is equipoise as to whether the Veteran's cervical spine disorder, diagnosed as cervical spine sprain and spondylosis, is etiologically related to his in-service injury and to his service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A December 2011 VA examination report and a May 2015 VA treatment record reflect respective diagnoses of cervical spine sprain and spondylosis.  Also, during the pendency of this appeal, by way of the September 2014 Board decision, the Veteran was granted service connection for a left shoulder disability, diagnosed as chronic left shoulder instability with tearing of the labral tissues.  Thus, the question before the Board is whether the Veteran's diagnosed cervical spine disorder is caused or aggravated by his service-connected left shoulder disability.

The most probative evidence in this regard consists of conflicting medical opinions that discuss the relationship between the Veteran's current cervical spine disorder and his left shoulder disability.  

In a March 2011 letter, the Veteran's treating chiropractor, C.B.A., D.C., reported having treated the Veteran for occasional flare ups of his cervical spine symptoms.  The chiropractor stated that during his discussions with the Veteran regarding the possible causes of the continued episodes, the Veteran relayed that he sustained a significant injury to his left shoulder in 1983 while in the military.  C.B.A. stated that after a detailed discussion of the injury, it was his opinion that it is more likely than not that the permanent damage the Veteran sustained from the injury is directly related to his current neck problems.  The chiropractor then explained that the levator scapula and upper trapezius, which both connect the shoulder girdle to the cervical spine, would have undergone significant trauma/repair during a shoulder dislocation type injury; he stated that such trauma results in moderate scar tissue formation along the kinetic chain of the shoulder and neck regions.  According to C.B.A., this explains why the Veteran's chronic episodes occur on his left side and he tends to refer pain back and forth from the shoulder to the cervical spine.

The evidence also includes a negative opinion from an August 2015 VA examiner who opined that the Veteran's cervical spine disorder is less likely as not to have been caused or aggravated by his service-connected left shoulder.  While the examiner stated that there is no relation or nexus between the Veteran's current cervical spine condition and his left shoulder condition based on medical knowledge, this opinion is not sufficient enough to rebut C.B.A.'s prior opinion.  Specifically, the August 2015 VA opinion does not consider that of C.B.A., who provided detailed medical rationale to support his findings of a relationship between the Veteran's current cervical spine symptomatology and his service-connected left shoulder injury.   

Given the conflicting medical evidence, coupled with the Veteran's competent and credible lay statements, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a cervical spine disorder is granted.


ORDER

Service connection for a cervical spine disorder is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


